Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "there is no demand for carbon dioxide in any grow room" in lines 4-5.  
The claim provides no parameter or context for a grow room when there is a demand for carbon dioxide versus when there is not a demand for carbon dioxide in a grow room. 
It is unclear whether the system as claimed is used in a grow room or grow rooms. 
Claim 10 recites the limitation "in any grow room" in lines 4-5 and “a room damper control signal to close each room damper” in line 12.  The claim recitations make it unclear how many rooms are required in the system because there is no language indicating whether a room is part of the claimed invention at all (i.e. “at least one room” or “a plurality of rooms”).
Claim 11 recites the limitation "the sensor level" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "wherein in the power interruption state comprises at least one of: a power to at least one sensor is interrupted and a sensor input is not received by the controller, and wherein in the power interruption state the controller is configured to generate" in lines 3-6. 
This recitation is unclear because the claim fails to indicate how the at least one sensor is connected to the controller, if at all. 
If a sensor input is not received by the controller, the claim fails to make clear that a sensor input is part of the claim in the first place and, thus it is unclear what Applicant is attempting to include or exclude. 
Lastly, it is unclear how a power is interrupted and the controller is able to generate signals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meckler (U.S. Patent No. 5,279,609) in view of Ragland et al. (U.S. Patent Application Publication No. 2015/0027681).
For claim 10, Meckler discloses a system (as discussed in the abstract: “An air quality and temperature responsive air conditioning system”) comprising: a controller (Fig. 3: controller means 16), the controller configured to: enable an exhaust condition state, wherein in the exhaust condition state one or more chillers are operating and there is no demand for carbon dioxide in any grow room (Col. 6, lines 31-45: “the cooling mode to activate the cooling coil 15”), and wherein in the exhaust condition state the controller is configured to generate: a fresh air damper signal to open a fresh air damper; a damper control signal to close a mixing damper; a relief damper control signal to open a relief air damper; a blower control signal to turn on a blower for at least a set time; a chilled water control signal to close a chilled water coil valve; and a room damper control signal to close each room damper (the controller mean 16 is configured to electronically control Col. 3, lines 42-46, Col. 6, lines 38-48, and Col. 7, lines 38-56 
Meckler fails to explicitly show the controller having a processor with addressable memory. However, Ragland et al. teaches a system comprising: a controller (as discussed in the abstract: “An HVAC controller may be programmed to control an HVAC system according to a comfort mode and an economy mode.”) having a processor with addressable memory (as discussed in [0036] and [0037]: controller 18, processor 64 and memory 72), the controller configured to generate damper signals, a cooling mode signal and a blower signal (as discussed in [0039]-[0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Meckler to include the controller as taught by Ragland et al. for the advantage of operating the system in a more energy efficient manner.
For claim 11, Meckler as modified by Ragland et al. disclose the system of claim 10 wherein the controller (Meckler Fig. 3: controller means 16) is further configured to: enable a demand condition state, wherein in the demand condition state the one or more chillers are operating and there is demand for carbon dioxide in at least one grow room (Meckler Col. 6, lines 31-48: “the cooling mode to activate the cooling coil 15” and “a demand signal modulating means that responds to the indoor air quality sensor S2”), and wherein in the demand condition state the controller is configured to generate: the fresh air damper signal to open the fresh air damper; the damper control signal to open the mixing damper; the relief damper control signal to close the relief air damper; the blower control signal to turn on the blower; the chilled water control signal to open the 
For claim 12, Meckler as modified by Ragland et al. disclose the system of claim 11 wherein the controller (Meckler Fig. 3: controller means 16) is further configured to: enable a demand met condition state, wherein in the demand met condition state, the at least one grow room with the demand for carbon dioxide has had the demand met, and wherein in the demand met condition state the controller is configured to generate: the room damper control signal to close each room damper for each room having met demand for carbon dioxide; the demand condition state if there are remaining rooms that demand carbon dioxide; and the exhaust condition state if there are no remaining rooms that demand carbon dioxide (Meckler discloses the controller 16 electronically controlling the dampers Col. 5, line 58– Col. 6, line 20: “closure of one or more damper modules D through motorized operation thereof responsive to individual zone thermostats T” and “said damper being infinitely variably modulated in response to at least one indoor air quality sensor S2 and control means 62 in at least one and preferably each comfort zone Z”).
For claim 13, Meckler as modified by Ragland et al. disclose the system of claim 10 wherein the controller (Meckler Fig. 3: controller means 16) is further configured to: enable an upset condition state, wherein in the upset condition state at least one grow room has a carbon dioxide level that is at least one of: above a predefined threshold, .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meckler (U.S. Patent No. 5,279,609) in view of Ragland et al. (U.S. Patent Application Publication No. 2015/0027681), as applied to claims 10-13 above, and further in view of O’Hayer (U.S. Patent Application Publication No. 2017/0102153).
For claims 14-15, Meckler as modified by Ragland et al. disclose the invention substantially as claimed, but fail to specifically show the system of claim 13 wherein enabling the upset condition state further comprises the controller generating: a siren control to turn on at least one siren in at least one of: all grow rooms, each grow room having a sensor level above a predefined threshold, and each grow room having a .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meckler (U.S. Patent No. 5,279,609) in view of Ragland et al. (U.S. Patent Application Publication No. 2015/0027681), as applied to claims 10-13 above, and further in view of Plum (U.S. Patent No. 2,282,210).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelor (U.S. Patent Application Publication No. 2015/0282440); and Giansante (U.S. Patent No. 3,810,327) shows an atmosphere control system having a fresh air supply fan, an exhaust fan, chilled water valve and automatically controllable dampers activated in response to signals indicating CO2 content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643